Exhibit ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the "Agreement") is entered into as of November 4, 2009, between Las Vegas Gaming Inc., a Nevada corporation ("Seller") and Session Gaming, LLC, a Nevada limited liability company ("Buyer"). Seller and Buyer are individually referred to as a "Party" and collectively as the "Parties." Preliminary Statements A.Subject to the terms and conditions set forth herein, Seller operates various businesses relating to hardware or software applications for gaming machines, linked- progressive, mega jackpot games, keno and bingo (collectively, the "Business"). B.Subject to the terms and conditions set forth herein, Seller desires to sell to Buyer the assets related to Seller's keno operations identified herein ("Keno Business"), excluding various intellectual property rights related thereto. C.Subject to the terms and conditions set forth herein, Buyer desires to purchase the Purchased Assets (as defined in Section D.Seller entered into the Asset Purchase Agreement, dated as of August 19, 2009, with Gaming Arts, LLC ("Gaming Arts") relating to the sale of various assets of Seller's bingo operations, keno intellectual property and PRACs operations and entered into the Shared Services Agreement with Seller pursuant to which Seller provided various services to Gaming Arts. Agreement NOW THEREFORE, the Parties hereto agree as follows: 1.Purchase. 1.1 Purchase and Sale of Assets. As of the Closing (as defined in Section 3), subject to the terms and conditions set forth herein, Seller will grant, sell, assign and transfer to Buyer, and Buyer will purchase and accept all of Seller's right, title and interest in and to the following (collectively, the "Purchased Assets"): (a)all tangible assets, including, without limitation, fixed assets, furniture, fixtures, machines, equipment, all inventories of office supplies and other accessories related thereto which are held at, or are in transit from or to, the Keno Business including raw materials, work in process and finished goods ("Inventory"), and computer hardware, in each case only to the extent such assets are currently solely and exclusively used in and required for the Keno Business, wherever located, including any and all Keno assets located on the real property of the offices of Seller located at 4000 West Ali Baba Lane, Las Vegas, Nevada, 990 S. Rock Blvd., Reno, Nevada, and Seller's Keno service locations, and those assets set forth on Schedule 1.1(a) (collectively, the "Keno Personal Property"); (b)all content of the customer lists of Seller, including, without limitation, e-mail addresses and contact information of such customers and prospects of Seller (including, as appropriate, names, addresses, dates and other information customarily maintained by Seller), including, without limitation, all copies and tangible embodiments thereof (in whatever form or medium), in each case only to the extent relating to the Keno Business; (c)all marketing information and any copies thereof including, without limitation, all market research, product and service feedback, product and service reviews and focus group materials, in each case in any and all media, and in each case only to the extent solely and exclusively related to the Keno Business; (d)all right, title and interest in, and claims under, the contracts, leases, purchase order, sales order, judgment, agreements, licenses and commitments ("Contracts") of Seller set forth in Schedule 1.1(d) (collectively, the "Assumed Contracts"), including customer proposals and orders, to the extent that such contracts, agreements and commitments are assignable and transferable, and in each case only to the extent solely and exclusively related to the Keno Business; (e)license agreements relating to the patents, trademarks and other intellectual property related to the Keno Business to the extent assignable (collectively, "Keno Intellectual Property"), as set forth on Schedule 1.1(e); (f)books and records of Seller solely and exclusively relating to the Keno Business, including, but not limited to, such items stored in computer or by any other means or media; (g)accounts receivables of Seller solely and exclusively arising from the Keno Business; (h)the leasehold interest in the real property commonly known as 4000 Ali Baba, Suites D, E, F and G, Las Vegas, Nevada (the "Premises") which is subject to the Standard Industrial/Commercial Multi-Tenant Lease, dated September 8, 2003, as First Amendment to Standard Industrial/Commercial Multi-Tenant Lease, dated July 14, 2004, Second Amendment to Standard Industrial/Commercial Multi-Tenant Lease, dated November 18, 2008 and Third Amendment to Standard Industrial/Commercial Multi-Tenant Lease, dated May 11, 2009 (collectively, the "Lease"), between Seller and Vegas Ventures, as landlord ("Landlord"); provided that if Landlord does not consent to the assignment of the Lease to Buyer, such leasehold interest and the Lease shall be excluded from the Purchased Assets; and (i)all Claims (as defined in Section 13.1) and other rights solely and exclusively related to and arising from the foregoing and the Keno Business. 1.2 Assumption of Liabilities.
